J-S55012-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DOMINIQUE LEE MOFFATT                      :
                                               :
                       Appellant               :   No. 699 WDA 2020

              Appeal from the PCRA Order Entered June 23, 2020
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                           CP-25-CR-0000046-2014


BEFORE:      BOWES, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                                FILED: MARCH 5, 2021

        Dominique Lee Moffatt appeals from the order dismissing his second

post conviction relief act (“PCRA”) petition as untimely. We affirm.

        This appeal arises from the October 5, 2013 armed robbery of Barbato’s

restaurant in Erie, Pennsylvania, which was perpetrated by Appellant, with

assistance from his co-conspirators, Michael Toran and Eric Atkins. Following

a jury trial, Appellant was convicted of robbery, criminal conspiracy to commit

robbery, terroristic threats, two counts of recklessly endangering another

person (“REAP”), and receiving stolen property.           Appellant received an

aggregate sentence of ten to twenty years of incarceration.1
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Appellant was originally sentenced to serve twelve to twenty-four years of
incarceration. On January 28, 2015, Appellant’s sentence was modified in
J-S55012-20



       Following the reinstatement of Appellant’s post-sentence motion and

direct appeal rights nunc pro tunc, Appellant filed a counseled post-sentence

motion, challenging the weight and sufficiency of the evidence, which was

denied. A direct appeal followed. The trial court determined that the issues

were insufficiently pled, but still addressed the merits of each claim in its

Pa.R.A.P. 1925(a) opinion. We affirmed the judgment of sentence without

reaching the merits of Appellant’s issues, finding them both waived.

Commonwealth v. Moffatt, 169 A.3d 1160 (Pa.Super. 2017) (unpublished

memorandum). On August 29, 2017, our Supreme Court denied Appellant’s

petition for allowance of appeal. Commonwealth v. Moffatt, 170 A.3d 1015

(Pa. 2017).

       Appellant filed a timely pro se PCRA petition, averring that his prior

record score was incorrectly calculated. Appointed counsel initially submitted

a “no merit” letter pursuant to Commonwealth v. Turner, 544 A.2d 927 and

petition seeking leave to withdraw, explaining that Appellant’s sentencing

guidelines    were    properly     calculated    using        Appellant’s   prior    juvenile

adjudications. Appellant responded to his attorney’s letter, seeking to amend

his   PCRA    petition    to   assert    allegations     of     direct   appeal     counsel’s

ineffectiveness.      While the “no-merit” letter was still pending, counsel

submitted an amended PCRA petition challenging the effectiveness of direct

____________________________________________


response to a post-sentence motion. The trial court vacated the REAP
sentences, finding that those counts should have merged with the robbery
conviction.

                                           -2-
J-S55012-20



appeal counsel for failing to properly preserve Appellant’s challenges to the

weight and sufficiency of the evidence. PCRA counsel also sought to rescind

his petition for leave to withdraw as counsel. Ultimately, counsel’s petition to

withdraw was denied.

      The PCRA court issued Pa.R.Crim.P. 907 notice of its intent to dismiss

Appellant’s petition without a hearing, finding that the sentencing issue lacked

merit and concluding that Appellant was not prejudiced by direct appeal

counsel’s failure to properly plead challenges to the weight and sufficiency of

the Commonwealth’s evidence. On appeal, we affirmed the order dismissing

the PCRA petition and our Supreme Court denied Appellant’s petition for

allowance of appeal. Commonwealth v. Moffatt, 215 A.3d 650 (Pa.Super.

2019) (unpublished memorandum) appeal denied 217 A.3d 200 (Pa. 2019).

      On November 25, 2019, Appellant filed his second pro se PCRA petition,

which is the subject of the instant appeal. Therein, Appellant again asserted

that his sentence was illegal due to allegedly erroneously calculated

sentencing guidelines.    However, this time Appellant asserted that the

illegality flowed from the     incorrect   application of a    deadly weapon

enhancement, not the inaccurate calculation of his prior record score. In a

memorandum of law appended to the PCRA petition, Appellant also challenged

the effectiveness of PCRA counsel. The PCRA court responded with Rule 907

notice of its intent to dismiss the petition without a hearing, explaining that

the PCRA petition was facially untimely and Appellant had not pled an

exception to the time bar.

                                     -3-
J-S55012-20



      Appellant filed an objection to the Rule 907 notice, wherein he conceded

that his petition was facially untimely, but asserted that substantive review of

the merits of his petition was appropriate because he qualified for the

governmental interference exception to the PCRA time bar. Appellant argued

that since the Commonwealth, trial counsel, and the trial court had

misinterpreted the deadly weapon enhancement statute at sentencing, the

government had misled him into thinking his sentence was legal.            After

reviewing Appellant’s objections, the PCRA court dismissed the petition as

untimely. This appeal followed.

      Appellant raises the following issues for our review:

      1.    Whether the failure to raise the deadly weapon used
            enhancement statute as unconstitutional was the result of
            governmental interference when the court and prosecutor
            misled petitioner to believe he could be sentenced to the
            “DWE” used enhancement statute without being [tried]
            and/or convicted of a firearm before the enhancement could
            be applied.

      2.    Did the trial court abuse [its] discretion and/or commit [a]
            clear error of law when it applied the deadly weapon “used”
            enhancement statute when the “DWE” relies on 9712
            notwithstanding the fact evidence in the trial court record
            asserting said statute to be unconstitutional.

Appellant’s brief at unnumbered 7.

      We begin with the pertinent legal principles. Our “review is limited to

the findings of the PCRA court and the evidence of record” and we do not

“disturb a PCRA court’s ruling if it is supported by evidence of record and is

free of legal error.”   Commonwealth v. Rykard, 55 A.3d 1177, 1183


                                     -4-
J-S55012-20


(Pa.Super. 2012).     Similarly, “[w]e grant great deference to the factual

findings of the PCRA court and will not disturb those findings unless they have

no support in the record. However, we afford no such deference to its legal

conclusions.”   Id.   “[W]here the petitioner raises questions of law, our

standard of review is de novo and our scope of review is plenary.” Finally, we

“may affirm a PCRA court’s decision on any grounds if the record supports it.”

Id.

      Pursuant to the PCRA, any petition “including a second or subsequent

petition, shall be filed within one year of the date the judgment [of sentence]

becomes final[.]” 42 Pa.C.S. § 9545(b)(1). A judgment of sentence becomes

final “at the conclusion of direct review, including discretionary review in the

Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of time for seeking the review.” 42 Pa.C.S. § 9543(b)(3).

The PCRA’s timeliness requirements are jurisdictional in nature, and a court

may not address the merits of the issues raised if the PCRA petition was not

timely filed. Commonwealth v. Spotz, 171 A.3d 675, 678 (Pa. 2017); See

Commonwealth v. Jones, 932 A.2d 179, 182 (Pa.Super.2007) (where

petitioner files an untimely PCRA petition raising a legality of sentence claim,

the jurisdictional limits of the PCRA render the claim incapable of review).

      The time bar can “only be overcome by satisfaction of one of the three

statutory exceptions codified at 42 Pa.C.S. § 9545(b)(1)(i)-(iii).” Id. The

three narrow exceptions to the one-year time bar are as follows:           “(1)


                                     -5-
J-S55012-20


interference by governmental officials in the presentation of the claim; (2)

newly-discovered facts; and (3) an after-recognized constitutional right.”

Commonwealth v. Brandon, 51 A.3d 231, 233-34 (Pa.Super. 2012).

Additionally, a PCRA petitioner must present his claim within one year of the

date the claim first could have been presented. 42 Pa.C.S. § 9545(b)(2).

      There is no question that the instant petition is untimely on its face.

However, Appellant avers that he can overcome the PCRA time bar by the

application of the governmental interference exception. See Appellant’s brief

at unnumbered 11.      The governmental interference exception permits an

otherwise untimely PCRA petition to be filed if a petitioner pleads and proves

that “the failure to raise the claim previously was the result of interference by

government officials with the presentation of the claim in violation of the

Constitution or laws of this Commonwealth or the Constitution or laws of the

United States[.]” 42 Pa.C.S. § 9545(b)(1)(i). In other words, Appellant was

required to show that but for the interference of a government actor “he could

not have filed his claim earlier.” Commonwealth v. Stokes, 959 A.2d 306,

310 (Pa. 2008).

      Here, Appellant alleges that the trial court, prosecutor, and defense

counsel committed government interference when they misinterpreted the

“deadly weapon used enhancement statute,” thus, applying it incorrectly to

Appellant at sentencing. See Appellant’s brief at unnumbered 9. Additionally,

Appellant claims he filed the petition within sixty days of discovery of the


                                      -6-
J-S55012-20


illegality.2 Id. The Commonwealth responds that Appellant has not pled facts

which, if proved, would qualify as government interference or demonstrate

that he acted with due diligence in bringing forth his claim. We agree.3

       Appellant did not successfully plead and prove before the PCRA court

that the government interfered with his ability to file a timely PCRA petition.

Even assuming, arguendo, that the deadly weapon enhancement was

erroneously applied to Appellant at sentencing, Appellant still has to explain

how the trial court’s “misinterpretation” of the deadly weapon enhancement

in 2015 prevented him from raising this issue until 2019. Instead, Appellant

attempts to justify the tardiness in his filing by stating, without citation to

proper authority, that the statute that defines a firearm as applied to the



____________________________________________


2As of December 2018, the Pennsylvania legislature extended the sixty-day
period to assert an exception to one year. 42 Pa.C.S. § 9545(b)(2).

3 We observe that Appellant’s time-bar exception argument was not raised in
the PCRA petition itself, but rather was pled for the first time in his response
to the PCRA court’s notice of intent to dismiss. Our Supreme Court has stated
that the text of the PCRA requires any exception be raised in the petition itself.
Commonwealth v. Wharton, 886 A.2d 1120, 1126 (Pa. 2005) (stating that
the defendant “was required to plead the cognizability of his petition in the
petition itself”); see also 42 Pa.C.S. § 9545(b)(1)(i) (providing that any
petition shall be filed within one year of the date the judgment becomes final
“unless the petition alleges and the petitioner proves that” one of the
enumerated exceptions to the PCRA time-bar applies). Further, Appellant
neither asked for, nor was granted, leave to amend his PCRA petition to
include an exception to the PCRA time-bar. Nevertheless, the PCRA court
reviewed and considered Appellant’s response before it dismissed his petition
as untimely. Since the PCRA court had the opportunity to review and respond
to Appellant’s argument below, and the Commonwealth has not objected, we
shall address it here.

                                           -7-
J-S55012-20


deadly weapon enhancement was found to be unconstitutional and that he

filed his petition within sixty days of discovering this change in the law. Id.

at 11. Appellant cites to a 2014 pre-trial motions hearing transcript in support

of his position that there was a change in the law. Id. However, the subject

of the motions hearing was the unconstitutionality of mandatory minimum

sentencing statutes, not the application of a deadly weapon enhancement

sentencing scheme. N.T. Motions Hearing, 9/17/14, at 1-13 (discussing the

application of Commonwealth v. Newman, 99 A.3d 86 (Pa.Super. 2014)

(en banc) to Appellant and his co-conspirator’s cases)). Additionally, a change

in the law in 2014 does not address the fundamental deficiency in Appellant’s

pleading, namely, its failure to articulate how the government prevented

Appellant from filing a timely petition.4




____________________________________________


4 Notably, a change in the law does not, without more, excuse a failure to file
a timely PCRA petition. Short of an assertion of illegality on the part of
government officials that completely deprived Appellant access to prison
resources during the entire post-conviction period, Appellant’s ignorance
regarding a change in the law would not meet the governmental interference
exception. See, e.g. Commonwealth v. Bankhead, 217 A.3d 1245, 1248
(Pa.Super. 2019) (finding that prison lockdowns did not qualify for the
government interference exception to the PCRA time bar, since they did not
encompass the entire relevant time frame). Further, it is well settled that,
although issues relating to the legality of sentence are always subject to
review within the PCRA, those claims must still first satisfy the PCRA’s time
limits or one of the exceptions. Commonwealth v. Fahy, 737 A.2d 214, 223
(Pa. 1999). Hence, to the extent that Appellant contends that the court
imposed an illegal sentence, that assertion is insufficient to overcome the
PCRA time-bar.

                                           -8-
J-S55012-20


     Accordingly, since Appellant filed his petition more than a year after his

judgment of sentence became final, and has failed to plead and prove that an

exception to the PCRA’s time constraints apply, we affirm the order of the

PCRA court dismissing the petition as untimely.

     Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/5/2021




                                    -9-